DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               VICKI MCKEEVER, as Personal Representative
                    of the Estate of Theodore McKeever,
                                 Appellant,

                                     v.

                       PHILIP MORRIS USA INC.,
                               Appellee.

                               No. 4D15-3037

                           [February 1, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John J. Murphy, III, Judge; L.T. Case Nos. 10-37561 (19)
and 08-80000 (19).

   John S. Mills and Courtney Brewer of The Mills Firm, P.A., Tallahassee;
Alex Alvarez of The Alvarez Law Firm, Coral Gables; and Robert W. Kelley,
Todd R. McPharlin and Eric S. Rosen of Kelley Uustal, PLC, Fort
Lauderdale, for appellant.

   Geri E. Howell of Shook, Hardy & Bacon L.L.P., Miami; Peter M. Henk
of Shook Hardy & Bacon, L.L.P., Houston, TX; and Geoffrey J. Michael of
Arnold & Porter Kaye Scholer L.L.P., Washington, DC., for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.